Citation Nr: 9930714	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-01 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1940 to 
November 1945 and from June 1949 to May 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
special monthly pension.

FINDINGS OF FACT

1.  The appellant's nonservice-connected disabilities are 
schizophrenia, myocardial ischemia, high blood pressure, 
status post gastrectomy due to gastric ulcer, degenerative 
joint disease, arthritis, episode of transient ischemic 
cerebral accident, sensorineural hearing loss, status post 
squamous cell carcinoma of the right vocal cord in situ 
removed, status post radiation therapy to vocal cords, no 
evidence of recurrence, status post abdominal exploratory 
laparotomy due to stab wounds for two times and ventral 
incisional hernia reducible.  

2.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The appellant is not unable to dress or undress himself 
or to keep himself ordinarily clean and presentable, feed or 
clothe himself, bedridden, or incapable of attending to the 
needs of nature without assistance.

4.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1999).

2.  The criteria for a special monthly pension by reason of 
the appellant being in need of the regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he needs aid at home, assistance 
getting dressed and eating and needs help getting out of his 
house.  He further contends that he has frequent dizziness, 
intense headaches, cancer and frequent vertigo.  

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(1991); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1999).

Pension benefits are payable by reason of being housebound 
when, in addition to having a single permanent disability 
rated as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his disabilities to his dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 
3.351 (1999).

From August 1970 to May 1972 the appellant was seen for 
osteoarthritis of the lumbar spine, essential hypertension, 
nervousness, fistula of jejunum; focal chronic peritonitis of 
jejunum; adipose tissues with necrosis; fibrosis and foreign 
body granulomata; and cicatrix of skin with foreign body 
(suture) granulomata.  His psychiatric evaluation of November 
1973 provided a diagnostic impression of depressive reaction, 
severe at neurotic level, for which he needed treatment.  In 
January 1974 the psychiatric diagnosis was undetermined 
psychosis.  The appellant was seen for upper gastrointestinal 
bleeding and hiatal hernia repair in February 1975.  

From July 1990 to March 1993 the appellant was seen for right 
vocal cord epidermoid carcinoma, arterial hypertension, 
dental caries, periodontitis, impaired masticatory function, 
transient hyperkalemia.  He participated in the VA 
chemoprevention trial study to prevent second primary with 
low doses of retinoic acid in head and neck cancer in March 
1993.  

The April 1998 VA examination results revealed that the 
appellant walked alone without assistance or aid.  He was not 
hospitalized, bedridden or wheelchair ridden.  Refraction 
error was corrected with eyeglasses.  Isocoria pupils were 
equally reactive to light and accommodation.  The appellant 
was competent to manage his benefit payments, but his wife 
was his tutor.  He was independent to his self-care.  

The appellant complained of edema, bilaterally, frequent 
falls, loss of balance, loss of consciousness with auras, 
insomnia, nervousness, anxious, shortness of breath with 
dyspnea, generalized arthralgia and loss of audition.  In a 
typical day he went to the store and the supermarket, read 
the newspaper and walked to town daily.  He also met with 
friends and played dominos.  

Upon examination the appellant was alert, oriented and 
coherent.  He had normal voice, normal speech and normal 
vocal sounds.  His posture was erect and his gait was normal.  
The electrocardiogram report showed normal sinus rhythm with 
first degree AV block with frequent premature ectopic 
complexes with left axis deviation.  

Degenerative joint disease, arthritis of the upper and lower 
extremity joints was noted, but the appellant had 
satisfactory musculoskeletal function.  Calcaneal spurs and 
edema grade I of the legs was noted.  There was weakness and 
loss of balance on occasions, but the appellant ambulated 
alone without assistance or aid.  Mild limitation of movement 
and loss of balance was noted with satisfactory propulsion.  
Degenerative joint disease of the vertebral spine with 
cervical spondylosis, narrowing of C1-C2 space was seen on X-
rays.  

The appellant ambulated alone, slowly loss of balance without 
assistance or aid but he had satisfactory locomotion.  
Mechanical aid was not recommended.  

Biopsy of the colon reported papillary tubular adenoma of 
sigmoid and descending colon in 1991 and 1992.  Right vocal 
cord lesion biopsy reported carcinoma squamous cell in right 
vocal cords July 1990.  

The diagnoses were sensory neural hearing loss moderate in 
the left ear; episode of transient ischemic cerebral 
accident; myocardial ischemia; status post squamous cell 
carcinoma of the right vocal cord in situ removed; status 
post radiation therapy to vocal cords, no evidence of 
recurrence; high blood pressure; status post gastrectomy due 
to gastric ulcer; status post-abdominal exploratory 
laparotomy due to stab wound for tow times; degenerative 
joint disease, arthritis and ventral incisional hernia 
reducible.  

I.  Housebound

Entitlement to the housebound benefits requires that there be 
one permanent disability ratable as 100 percent disabling.  
Additionally, there must be a separate disability or 
disabilities independently ratable at 60 percent, the 
appellant must be substantially confined as a direct result 
of his disabilities to his dwelling and the immediate 
premises, institutionalized to the ward or clinical area.  

After a careful review of the evidence of record, it is the 
decision of the Board that the preponderance of the evidence 
is against the grant of special monthly pension benefits by 
reason of being housebound.  The RO has not assigned a 100 
percent evaluation for any of the appellant's disabilities.  
Schizophrenia was assigned a 50 percent rating; myocardial 
ischemia, high blood pressure was assigned a 30 percent 
rating; status post gastrectomy due to gastric ulcer was 
assigned a 20 percent rating; degenerative joint disease, 
arthritis was assigned a 20 percent rating; episode of 
transient ischemic cerebral accident was assigned a 10 
percent rating.  The remainders of the appellant's 
disabilities were assigned a noncompensable evaluation.  

The appellant has not challenged any of the ratings assigned 
nor there any bases to disturb such evaluations.  Rather, the 
appellant seems to be claiming that he is factually 
housebound.  The evidence showed that the appellant ambulated 
without aid or assistance.  Furthermore, the evidence does 
not show that the appellant is unable to leave his dwelling 
or immediate premises due to his disabilities.  It was noted 
on the April 1998 VA examination that he walked to town 
daily.  He was not hospitalized, bedridden or wheelchair 
ridden.

The appellant has alleged that he needed aid at home, 
assistance getting dressed and eating and needed help getting 
out of his house.  He further contended that he had frequent 
dizziness, intense headaches, and cancer in the respiratory 
tracts and frequent vertigo.  However, physical examination 
of the appellant refutes his statements.  The April 1998 VA 
examination results revealed that the appellant walked alone 
without assistance or aid.  The diagnoses included status 
post squamous cell carcinoma of the right vocal cord in situ 
removed and status post radiation therapy to vocal cords, no 
evidence of recurrence.  Examination findings showed that the 
appellant did not need assistance getting around and that his 
cancer was in remission.  Although there was a remote history 
of cancer, such does not provide a bases to award current 
special monthly pension.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Although Francisco addressed ratings of 
service connection, the theory was equally applicable to 
pension.  

II.  Aid and attendance

After a careful review of the evidence of record, it is the 
decision of the Board that the preponderance of the evidence 
is against entitlement to special monthly pension benefits 
based on the need for regular aid and attendance.  The 
medical evidence does not indicate that he meets the criteria 
outlined in 38 C.F.R. § 3.351.  The evidence does not show 
that he is mentally or physically incapacitated.  In March 
1998, the appellant wrote that he needed aid at home; needed 
help getting out of his house; needed assistance getting 
dressed and eating.  Further, in his notice of disagreement 
the appellant reported that he needed help for all of his 
personal care.  In his substantive appeal he indicated that 
he could not walk due to imbalance and that his spouse helped 
him to bathe and to walk outside of his home.  

It was noted in the April 1998 VA examination report that the 
appellant walked alone without assistance or aid.  He was 
independent to his self-care.  Degenerative joint disease, 
arthritis of the upper and lower extremity joints was noted, 
but the appellant had satisfactory musculoskeletal function.  
Calcaneal spurs, edema grade I of the legs was noted.  There 
was weakness and loss of balance on occasions, but the 
appellant ambulated alone without assistance or aid.  Mild 
limitation of movement and loss of balance was noted with 
satisfactory propulsion.  This is not indicative of being in 
need of aid and attendance.  

He was competent to manage his benefit payments, but his wife 
was his tutor.  The RO rated the appellant's schizophrenia as 
50 percent disabling.  There is no evidence of record that 
indicates that the appellant is blind or nearly blind.  
Isocoria pupils were equally reactive to light and 
accommodation.  Refraction error was corrected with 
eyeglasses.  

The evidence does not show that the appellant is unable to 
prepare his food, is unable to take care of daily self-care 
activities, is incapable or is otherwise in need of regular 
aid and attendance as envisioned by the regulation.  At the 
April 1998 VA examination the examiner reported that he was 
independent to his self-care.  The Board concludes that the 
appellant is not entitled to special monthly pension based on 
the need for regular aid and attendance.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for housebound benefits and aid 
and attendance.  There is no doubt to be resolved.  


ORDER

Special monthly pension is by reason of being housebound is 
denied.  Special monthly pension based on the need for 
regular aid and attendance is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

